Citation Nr: 0617804	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include a fungal disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1946 to June 1948, with additional service at the United 
States Naval Academy from June 1948 to February 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that no new and 
material evidence had been submitted to warrant reopening the 
previously denied skin disorder claim. The veteran now 
resides within the jurisdiction of the RO in Wichita, Kansas. 
The veteran had a hearing before the Board in April 2005 and 
the transcript is of record.

The case was brought before the Board in May 2005 and 
November 2005, at which times the claim was remanded. In May 
2005, the Board reopened the claim for service connection for 
a skin disorder, but remanded the case to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him a VA 
examination and a readjudication on the merits. The case was 
once again remanded in November 2005 for clarification on an 
incomplete VA medical opinion. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

The veteran currently has various skin conditions, including 
fungal conditions, but there is no competent evidence that 
shows a causal link between his condition and any remote 
incident of service.




CONCLUSION OF LAW

The veteran's skin conditions were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303 and 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that he contracted a chronic skin or 
fungal condition while in service, which spread to other 
parts of his body and currently requires consistent and 
continuous treatment. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records reveal normal entrance 
and exit examinations in July 1946 and June 1948 
respectively. The veteran's July 1947 examination for 
admission to the U.S. Naval Academy, however, notes some skin 
abnormalities, to include left hand warts, tinea cruris, and 
maceration intra digital spaces, both feet. A December 1948 
treatment record also shows that the veteran was treated for 
4 days for an abscess on his right axilla. The abscess was 
drained and wrapped and the veteran returned to full duty 
thereafter. No other skin abnormalities were noted.

The first question that must be addressed is whether 
incurrence of a chronic skin condition is factually shown 
during service. The Board concludes it was not. Although the 
veteran was noted to have some skin conditions in July 1947 
no other subsequent examination indicates any abnormalities. 
There is no evidence that the veteran was ever taken off 
active duty due to a skin condition, other than for treatment 
of an abscess where the veteran was sent back to active duty 
a mere four days later. The skin conditions, moreover, were 
noted upon entrance into the U.S. Naval Academy and he was 
fully able to serve for another year without any complaints, 
treatments or diagnoses of any skin conditions. His service 
medical records are simply devoid of any findings consistent 
with a chronic skin condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current skin 
conditions are related to any in-service event or injury. The 
Board concludes it is not. 

After service, the veteran first applied for service 
connection for a skin condition in June 1986. At that time, 
there was no medical evidence suggesting any complaints, 
treatments or diagnoses of any skin symptomatology. Indeed, 
the first medical record indicating any skin treatment was 
not until October 2003, over fifty years after service. At 
that time, the veteran was diagnosed with tinea corporis and 
an erythematous rash with circinate borders over the nape of 
the neck. Similarly, a January 2004 VA treatment record 
indicates a diagnosis of atopic dermatitis of the back, while 
a June 2004 VA treatment record indicates the veteran's tinea 
corporis "resolved." In March 2004, the veteran was also 
diagnosed with skin conditions affecting his scalp 
(sebhorrheic dermatitis), back and neck (sebhorrheic 
keratosis), feet and toenails (chronic onychomycosis and 
tinea pedis), and legs (xerosis). The March 2004 record also 
prescribed treatment to prevent the spreading to his groin (a 
condition indicated as tinea cruris). 

The RO sought a VA medical opinion in August 2005, where the 
examiner was asked to opine as to the likely etiology of the 
skin conditions and their relation to, if any, the veteran's 
time in service. At that time, the examiner concluded that 
"the tinea pedis is not caused by or the result of service 
in the military." As to the veteran's other skin conditions, 
the examiner supplied addendums in December 2005 and January 
2006 concluding that none of his skin conditions are related 
to his military service. Specifically, in December 2005, the 
examiner concluded as follows:

There is a fungal disorder that is not caused by or the 
result of being in service. Rationale: The veteran was 
noted to have a fungal infection of the feet listed on 
his pre-enlistment exam. But he was not found to have 
skin infections or fungal infections on the multiple 
physicals that followed. Lastly the veteran's tinea exam 
was found to be negative while in service. 

While the VA examiner's opinion is not based on a concurrent 
examination, it is based on a complete review of the C-file, 
including the veteran's service medical records. The Board 
finds compelling that no medical provider has ever linked the 
veteran's skin conditions with any incident of service or 
otherwise conflicted with this VA examiner's opinion. 

The Board has considered the veteran's statements that he has 
suffered with skin problems ever since his military service. 
There simply is no medical evidence, however, to support 
continuity of symptomatology since 1949. Rather, the first 
reported treatment for a skin condition was not until October 
2003, over fifty years after service. His allegations of 
continuity are not persuasive in light of the extensive 
medical evidence pre-dating the 2003 treatment which show no 
complaints of or findings of a skin disorder, although he was 
treated for numerous other medical problems.  Although he 
believes that his skin conditions were caused by service, he 
is a layman and has no competence to offer a medical 
diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Regrettably, no doctor has ever opined that any of his skin 
conditions are related to any remote incident in service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current skin condition in 
service or for decades thereafter. Furthermore, even assuming 
in-service injuries occurred, the medical evidence on file 
does not relate the current symptoms to any aspect of the 
veteran's active duty. Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).




The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in July 2003, January 2004, and June 2004. 
Those letters advised the claimant of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The June 2004 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). Since the Board has concluded 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible. The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  


The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded medical examination in August 2005 
to obtain an opinion as to whether his skin conditions can be 
directly attributed to service. The examiner was given the 
opportunity to further review the C-file and offered 
addendums to his opinion in December 2005 and January 2006.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a skin disorder, to 
include a fungal disorder, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


